Citation Nr: 1627605	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  14-25 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel








INTRODUCTION

The Veteran served on active duty from June 2008 to December 2008 and July 2010 to August 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.  Jurisdiction is now with the RO in Sioux Falls, North Dakota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his sleep apnea onset during active service.  However, after a review of the claims file, there may be additional periods of active duty that must be confirmed.

The Veteran's DD-214's associated with the claims file indicated that the Veteran had active duty service from June 2008 to December 2008 and from July 2010 to August 2011.  A May 2013 correspondence indicates that the Veteran was ordered to active duty beginning on January 28, 2013 for duration of three years.  There is no additional DD-214 or other documentation confirming the Veteran's latest period of active duty.  

Given the foregoing, the Board believes that additional development to verify the claimed additional period of active service is warranted.  There is also likely to be outstanding (more recent) service treatment records that would be relevant to the issues on appeal.  

With regard to the claim of entitlement to service connection for a left knee disability, the Veteran submitted a timely notice of disagreement in September 2013 that disagreed with a September 2013 rating decision.  The Veteran specifically reported that his patellofemoral pain syndrome was combat related.  However, it does not appear that the RO has issued a statement of the case for this issue.  Therefore, the appropriate Board action is to remand this issue for an issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to verify the appellant's specific periods and types of military service, and to secure all active and reservist duty personnel as well as a breakdown of all periods of ACDUTRA and INACDUTRA.  Efforts of verification must include contacting the National Personnel Records Center (NPRC), the Department of Defense, and any other appropriate source.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.  If there are no records or the requested information is unavailable, any such determination should be set forth in the claims file and the appellant must be notified of all efforts to obtain said records and provided an opportunity to provide the evidence, pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Contact the NPRC, or other appropriate source, and request the Veteran's complete service treatment records from all periods of active service and reserve service.  Efforts to locate these records should only end if the evidence, or information, does not exist or if further efforts to obtain them would be futile.  38 C.F.R. 
§ 3.159(c)(2) (2015). 

3.  The AOJ should undertake any additional development deemed warranted, to include consideration of whether additional examination is warranted in light of any verification of additional periods of active duty service or additional evidence received.

4.  Issue a statement of the case on the issue of entitlement to service connection for a left knee disability.  The Veteran and representative should be advised of the need to file a timely substantive appeal if the Veteran desires to complete an appeal as to this issue.

5.  Then, the AOJ should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




